ROSS STORES, INC.
STOCK OPTION AGREEMENT
FOR NONEMPLOYEE DIRECTOR

         Ross Stores, Inc. has granted to the Participant named in the Notice of
Grant (the “Grant Notice”) to which this Stock Option Agreement for Nonemployee
Director (the “Option Agreement”) is attached an Option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement.  The Option has been granted pursuant to
the Ross Stores, Inc. 2004 Equity Incentive Plan (the “Plan”), as amended to the
Grant Date, the provisions of which are incorporated herein by reference.  By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Option
Agreement or the Plan.

          1.          DEFINITIONS AND CONSTRUCTION.

                       1.1          Definitions.  Unless otherwise defined
herein, capitalized terms shall have the meanings assigned in the Grant Notice
or the Plan.  Wherever used herein, the following terms shall have their
respective meanings set forth below:

                                      (a)          “Option Price” means the
Option Price as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 9.

                                      (b)          “Number of Option Shares”
means the Number of Shares Granted as set forth in the Grant Notice and as
adjusted from time to time pursuant to Section 9.

                                      (c)          “Vested Shares” means, on any
relevant date, that portion of the Number of Option Shares which has
cumulatively become vested in accordance with the vesting schedule set forth in
the Grant Notice.  Provided that the Participant’s Service has not terminated
prior to the relevant vesting date described in the Grant Notice, a portion of
the Number of Option Shares will become Vested Shares at the applicable periodic
rate set forth in the Grant Notice.

                       1.2          Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Option Agreement.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

1




          2.          TAX STATUS OF OPTION.

                       This Option is intended to be a Nonstatutory Stock Option
and shall not be treated as an incentive stock option within the meaning of
Section 422(b) of the Code.

          3.          ADMINISTRATION.

                       All questions of interpretation concerning this Option
Agreement shall be determined by the Committee.  All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Option.  Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

          4.          EXERCISE OF THE OPTION.

                       4.1          Right to Exercise.  Except as otherwise
provided herein, the Option shall be exercisable on and after the Grant Date and
prior to the termination of the Option (as provided in Section 6) in an amount
not to exceed the number of Vested Shares less the number of shares previously
acquired upon exercise of the Option.  In no event shall the Option be
exercisable for more shares than the Number of Option Shares.

                       4.2          Method of Exercise.  Exercise of the Option
shall be by means of electronic or written notice (the “Exercise Notice”) in a
form authorized by the Company.  An electronic Exercise Notice must be digitally
signed or authenticated by the Participant in such manner as required by the
notice and transmitted to the Chief Financial Officer of the Company or other
authorized representative of the Company (including a third-party administrator
designated by the Company).  In the event that the Participant is not authorized
or is unable to provide an electronic Exercise Notice, the Option shall be
exercised by a written Exercise Notice addressed to the Company, which shall be
signed by the Participant and delivered in person, by certified or registered
mail, return receipt requested, by confirmed facsimile transmission, or by such
other means as the Company may permit, to the Chief Financial Officer of the
Company, or other authorized representative of the Company (including a
third-party administrator designated by the Company).  Each Exercise Notice,
whether electronic or written, must state the Participant’s election to exercise
the Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement.  Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Option Price
for the number of shares of Stock being purchased.  The Option shall be deemed
to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Option Price.

2




                       4.3          Payment of Option Price.

                                      (a)          Forms of Consideration
Authorized.  Except as otherwise provided below, payment of the aggregate Option
Price for the number of shares of Stock for which the Option is being exercised
shall be made (i) in cash or by check, (ii) if permitted by the Company, by
tender to the Company, or attestation to the ownership, of whole shares of Stock
owned by the Participant having a Fair Market Value not less than the aggregate
Option Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

                                      (b)          Limitations on Forms of
Consideration.

                                                     (i)          Tender of
Stock.  Notwithstanding the foregoing, the Option may not be exercised by tender
to the Company, or attestation to the ownership, of shares of Stock to the
extent such tender or attestation would constitute a violation of the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.  If required by the Company, the Option may not be exercised by tender to
the Company, or attestation to the ownership, of shares of Stock unless such
shares either have been owned by the Participant for more than six (6) months or
such other period, if any, required by the Company (and not used for another
option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

                                                     (ii)          Cashless
Exercise.  A “Cashless Exercise” means the delivery of a properly executed
notice together with irrevocable instructions to a broker in a form acceptable
to the Company providing for the assignment to the Company of the proceeds of a
sale or loan with respect to some or all of the shares of Stock acquired upon
the exercise of the Option pursuant to a program or procedure approved by the
Company (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System).  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any such program or procedure, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.

                       4.4          Tax Withholding.  At the time the Option is
exercised, in whole or in part, or at any time thereafter as requested by the
Company, the Participant agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Option. 
The Company shall have no obligation to deliver shares of Stock until the tax
withholding obligations of the Company have been satisfied by the Participant.

                       4.5          Beneficial Ownership of Shares; Certificate
Registration. The Participant hereby authorizes the Company, in its sole
discretion, to deposit for the benefit of the Participant with any broker with
which the Participant has an account relationship of which the Company has
notice any or all shares acquired by the Participant pursuant to the exercise of
the Option.  Except as provided by the preceding sentence, a certificate for the
shares as to which the Option is exercised shall be registered in the name of
the Participant, or, if applicable, in the names of the heirs of the
Participant.

3




                       4.6          Restrictions on Grant of the Option and
Issuance of Shares.  The grant of the Option and the issuance of shares of Stock
upon exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities. 
The Option may not be exercised if the issuance of shares of Stock upon exercise
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  In addition,
the Option may not be exercised unless (i) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Option shall relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained.  As a condition to
the exercise of the Option, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

                       4.7          Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise of the Option.

          5.          TRANSFERABILITY OF THE OPTION.

                       5.1          Except as provided in Section 5.2, the
Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution.  Following the death of the Participant, the Option, to the
extent provided in Section 7.1, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

                       5.2          With the consent of the Committee and
subject to any conditions or restrictions as the Committee may impose, in its
discretion, the Participant may transfer during the Participant’s lifetime and
prior to the Participant’s termination of Service all or any portion of the
Option to one or more of such persons (each a “Permitted Transferee”) as
permitted in accordance with the applicable limitations, if any, described in
the General Instructions to the Form S-8 Registration Statement under the
Securities Act.  No transfer or purported transfer of the Option shall be
effective unless and until: (i) the Participant has delivered to the Company a

4




written request describing the terms and conditions of the proposed transfer in
such form as the Company may require, (ii) the Participant has made adequate
provision, in the sole determination of the Company, for satisfaction of the tax
withholding obligations of the Company as provided in Section 4.4 that may arise
with respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require.  With respect to the transferred portion of the Option, all of the
terms and conditions of the Grant Notice, this Option Agreement and the Plan
shall apply to the Permitted Transferee and not to the original Participant,
except for (i) the Participant’s rendering of Service, (ii) provision for the
Company’s tax withholding obligations, if any, and (iii) any subsequent transfer
of the Option by the Permitted Transferee, which shall be prohibited except as
provided in Section 5.1, unless otherwise permitted by the Board, in its sole
discretion.  The Company shall have no obligation to notify a Permitted
Transferee of any expiration, termination, lapse or acceleration of the
transferred Option, including, without limitation, an early termination of the
transferred Option resulting from the termination of Service of the original
Participant.  Exercise of the transferred Option by a Permitted Transferee shall
be subject to compliance with all applicable federal, state and foreign
securities laws; however, the Company shall have no obligation to register with
any federal, state or foreign securities commission or agency such transferred
Option or any shares that may be issuable upon the exercise of the transferred
Option by the Permitted Transferee.

          6.          TERMINATION OF THE OPTION.

                       The Option shall terminate and may no longer be exercised
after the first to occur of (a) the close of business on the Expiration Date,
(b) the close of business on the last date for exercising the Option following
termination of the Participant’s Service as described in Section 7, or (c) a
Change in Control to the extent provided in Section 8.

          7.          EFFECT OF TERMINATION OF SERVICE.

                       7.1          Option Exercisability.

                                      (a)          Disability.  If the
Participant’s Service terminates because of the Disability of the Participant,
the Option, to the extent unexercised and exercisable on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Expiration Date.

                                      (b)          Death.  If the Participant’s
Service terminates because of the death of the Participant, the Option, to the
extent unexercised and exercisable on the date on which the Participant’s
Service terminated, may be exercised by the Participant’s legal representative
or other person who acquired the right to exercise the Option by reason of the
Participant’s death at any time prior to the expiration of twelve (12) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Expiration Date.  The Participant’s Service shall be deemed to
have terminated on account of death if the Participant dies within three (3)
months after the Participant’s termination of Service.

5




                                      (c)          Retirement.  If the
Participant’s Service terminates because of the Retirement (as defined below) of
the Participant, the Option, to the extent unexercised and exercisable on the
date on which the Participant’s Service terminated, may be exercised by the
Participant (or the Participant’s guardian or legal representative) at any time
prior to the expiration of sixty (60) months after the date on which the
Participant’s Service terminated, but in any event no later than the Expiration
Date.  For purposes of this Section, “Retirement” means resignation from Service
on the Board after attaining the age of 55 and after at least ten years of
Service on the Board.

                                      (d)          Other Termination of
Service.  If the Participant’s Service terminates for any reason, except
Disability, death or Retirement, the Option, to the extent unexercised and
exercisable by the Participant on the date on which the Participant’s Service
terminated, may be exercised by the Participant at any time prior to the
expiration of six (6) months after the date on which the Participant’s Service
terminated, but in any event no later than the Expiration Date.

                       7.2          Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall remain exercisable until three (3) months after
the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date.

                       7.3          Extension if Participant Subject to Section
16(b).  Notwithstanding the foregoing, if a sale within the applicable time
periods set forth in Section 7.1 of shares acquired upon the exercise of the
Option would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Participant would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Participant’s termination of Service, or
(iii) the Expiration Date.

          8.          CHANGE IN CONTROL.

                       8.1          Effect of Change in Control on Option.  In
the event of a Change in Control, any unexercisable or unvested portion of the
Option and any shares acquired upon the exercise thereof shall be immediately
exercisable and vested in full as of a date prior to the date of the Change in
Control specified by the Committee.  Any exercise or vesting of the Option and
any shares acquired upon the exercise thereof that was permissible solely by
reason of this Section 8.1 shall be conditioned upon the consummation of the
Change in Control.  In addition, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may
either assume the Company’s rights and obligations under the Option or
substitute for the Option a substantially equivalent option for the Acquiror’s
stock.  The Option shall terminate and cease to be outstanding effective as of
the date of the Change in Control to the extent that the Option is neither
assumed by the Acquiror in connection with the Change in Control nor exercised
as of the date of the Change in Control.

6




                       8.2          Federal Excise Tax Under Section 4999 of the
Code.

                                      (a)          Excess Parachute Payment.  In
the event that any acceleration of vesting pursuant to this Option Agreement and
any other payment or benefit received or to be received by the Participant would
subject the Participant to any excise tax pursuant to Section 4999 of the Code
due to the characterization of such acceleration of vesting, payment or benefit
as an excess parachute payment under Section 280G of the Code, the Participant
may elect, in his or her sole discretion, to reduce the amount of any
acceleration of vesting called for under this Option Agreement in order to avoid
such characterization.

                                      (b)          Determination by Independent
Accountants.  To aid the Participant in making any election called for under
Section 8.2(a), upon the occurrence of any event that might reasonably be
anticipated to give rise to acceleration of vesting under Section 8.1 (an
“Event”), the Company shall promptly request a determination in writing by
independent public accountants selected by the Company (the “Accountants”). 
Unless the Company and the Participant otherwise agree in writing, the
Accountants shall determine and report to the Company and the Participant within
twenty (20) days of the date of the Event the amount of such acceleration of
vesting, payments and benefits which would produce the greatest after-tax
benefit to the Participant.  For the purposes of such determination, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination.  The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section 8.2(b).

          9.          ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

                       Subject to any required action by the stockholders of the
Company, in the event of any change in the Stock effected without receipt of
consideration by the Company, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number,
Option Price and class of shares of stock subject to the Option.  For purposes
of the foregoing, conversion of any convertible securities of the Company shall
not be treated as “effected without receipt of consideration by the Company.” 
Any fractional share resulting from an adjustment pursuant to this Section shall
be rounded down to the nearest whole number, and in no event may the Option
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option.  The Committee in its sole discretion, may also make such
adjustments in the terms of the Option to reflect, or related to, such changes
in the capital structure of the Company or distributions as it deems
appropriate.  The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

7




          10.        RIGHTS AS A STOCKHOLDER.

                       The Participant shall have no rights as a stockholder
with respect to any shares covered by the Option until the date of the issuance
of the shares for which the Option has been exercised (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date the shares are
issued, except as provided in Section 9.

          11.        LEGENDS.

                       The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement.  The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares
acquired pursuant to the Option in the possession of the Participant in order to
carry out the provisions of this Section.

          12.        MISCELLANEOUS PROVISIONS.

                       12.1        Termination or Amendment.  The Board or
Committee may terminate or amend the Plan or the Option at any time; provided,
however, that except as provided in Section 8.1 in connection with a Change in
Control, no such termination or amendment may adversely affect the Option or any
unexercised portion hereof without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation.  No amendment or addition to this Option Agreement shall
be effective unless in writing.

                       12.2        Further Instruments.  The parties hereto
agree to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Option Agreement.

                       12.3        Binding Effect.  Subject to the restrictions
on transfer set forth herein, this Option Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

                       12.4        Delivery of Documents and Notices.  Any
document relating to participation in the Plan or any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given (except to the extent that this Option Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
electronic delivery at the e-mail address, if any, provided for the Participant
by a Participating Company, or upon deposit in the U.S. Post Office or foreign
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature to the Grant Notice or
at such other address as such party may designate in writing from time to time
to the other party.

8




                                     (a)          Description of Electronic
Delivery.  The Plan documents, which may include but do not necessarily include:
the Plan, the Grant Notice, this Option Agreement, the Plan Prospectus, and any
reports of the Company provided generally to the Company’s stockholders, may be
delivered to the Participant electronically.  In addition, the Participant may
deliver electronically the Exercise Notice called for by Section 4.2 to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time.  Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

                                     (b)          Consent to Electronic
Delivery.  The Participant acknowledges that the Participant has read
Section 12.4(a) of this Option Agreement and consents to the electronic delivery
of the Plan documents and the delivery of the Exercise Notice, as described in
Section 12.4(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Chief Financial Officer of the Company by
telephone or in writing.  The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 12.4(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail.  Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 12.4(a).

                       12.5       Integrated Agreement.  The Grant Notice, this
Option Agreement and the Plan, together with any employment, service or other
agreement between the Participant and a Participating Company referring to the
Option, shall constitute the entire understanding and agreement of the
Participant and the Participating Company Group with respect to the subject
matter contained herein and supersede any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter.  To the extent
contemplated herein, the provisions of the Grant Notice, the Option Agreement
and the Plan shall survive any exercise of the Option and shall remain in full
force and effect.

                       12.6       Applicable Law.  This Option Agreement shall
be governed by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.

                       12.7       Counterparts.  The Grant Notice may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

9




 

Participant Name:

 

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

 

--------------------------------------------------------------------------------

ROSS STORES, INC.
NONEMPLOYEE DIRECTOR STOCK OPTION EXERCISE NOTICE

Ross Stores, Inc.
Attention: Stock Administration
4440 Ross Stores Inc.
Pleasanton, CA 94588

Ladies and Gentlemen:

          1.          Option.  I was granted a nonstatutory stock option (the
“Option”) to purchase shares of the common stock (the “Shares”) of Ross Stores,
Inc. (the “Company”) pursuant to the Company’s 2004 Equity Incentive Plan (the
“Plan”), my Notice of Grant (the “Grant Notice”) and my Stock Option Agreement
for Nonemployee Director (the “Option Agreement”) as follows:

 

Option Number:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Grant Date:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Number of Option Shares:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Option Price per Share:

$

 

 

 

 

 

--------------------------------------------------------------------------------

 

          2.          Exercise of Option.  I hereby elect to exercise the Option
to purchase the following number of Shares, all of which are Vested Shares in
accordance with the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Total Option Price (Total Shares X Option Price per Share)

$

 

 

 

 

 

--------------------------------------------------------------------------------

 

          3.          Payments.  I enclose payment in full of the total Option
Price for the Shares in the following form(s), as authorized by my Option
Agreement:

 

™  Cash:

$

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

™  Check:

$

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

™  Tender of Company Stock:

Contact Plan Administrator

 

 

 

 

 

™  Cashless Exercise (same-day sale):

Contact Plan Administrator

1




          5.          Participant Information.

 

My address is:

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

My Social Security Number is:

 

 

 

--------------------------------------------------------------------------------

          I understand that I am purchasing the Shares pursuant to the terms of
the Grant Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------

 

(Signature)

Receipt of the above is hereby acknowledged.

ROSS STORES, INC.

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Dated:

 

 

 

--------------------------------------------------------------------------------

 

2